COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


TIMOTHY EARL WESLEY,                            §
                                                                  No. 08-14-00121-CR
                              Appellant,        §
                                                                    Appeal from the
v.                                              §
                                                                  213th District Court
                                                §
THE STATE OF TEXAS,                                             of Tarrant County, Texas
                                                §
                              Appellee.                             (TC#1290302D)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF APRIL, 2016.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.